DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-15, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina et al. (US Publication Number 2016/0239080 A1, hereinafter “Marcolina”) in view of Woo et al. (US Patent Number 10,209,513 B2, hereinafter “Woo”).

(1) regarding claim 1:
As shown in fig. 1, Marcolina disclosed a method (para. [0040], note that a method is described for manipulating virtual objects using real motions of one or more hands in a three-dimensional (3D) sensory space), comprising: 
at an electronic device having a processor (100, fig. 1, electronic device is disclosed with 106 processing system): 
obtaining an image of a physical environment (102, camera, fig. 1. para. [0142], note that cameras 102, 104 can be any type of camera, including cameras sensitive across the visible spectrum or with enhanced sensitivity to a confined wavelength band (e.g., the infrared (IR) or ultraviolet bands); more generally, the term "camera" herein refers to any device (or combination of devices) capable of capturing an image of an object and representing that image in the form of digital data); 
detecting a location of a surface of an object based on the image, wherein the object is a portion of a body of a user or the object is held by the user (para. [0144], note that one or more of the cameras 102, 104 are disposed opposite the motion to be detected, e.g., where the hand 114 is expected to move. This is an optimal location because the amount of information recorded about the hand is proportional to the number of pixels it occupies in the camera images, and the hand will occupy more pixels when the camera's angle with respect to the hand's "pointing direction" is as close to perpendicular as possible. As shown in figs. 32-44); 
determining a virtual content location to display virtual content (para. [0157], note that the display of HMD 101 combines rendered 3D virtual imagery with a view of the real world, so that both are visible at the same time to a user), the virtual content location corresponding to the location of the surface of the object (para. [0158], note that the VR/AR environment manager 226 can generate for display the virtual objects automatically or in response to trigger events. For example, a virtual object may only appear when the user selects an icon or invokes an application presented across the VR/AR environment. In other implementations, the virtual object can be generated using a series of unique real world markers. The markers can be of any design, including a circular, linear, matrix, variable bit length matrix, multi-level matrix, black/white (binary), gray scale patterns, and combinations thereof).
Marcolina disclosed most of the subject matter as described above except for specifically teaching detecting a first color of the surface of the object; detecting light incident on the surface of the object; and providing a view of the physical environment with the virtual content positioned at the virtual content location and within an outline of the surface of the object, wherein the virtual content is displayed with a second color selected based on a color contrasting with the first color of the surface of the object; and the detected light incident on the surface of the object.
However, Woo disclosed detecting a first color of the surface of the object; detecting light incident on the surface of the object (col. 6, lines 24-26; note that the processor 130 may detect an area of skin from the captured image using color of the skin. In other words, the processor 130 may determine whether pixels of an image are pixels corresponding to skin and output a skin image indicating whether each respective pixel of an image is a skin pixel); and providing a view of the physical environment with the virtual content positioned at the virtual content location and within an outline of the surface of the object (col. 6, lines 50-53, note that the processor 130 may reconfigure a displayed virtual UI screen based on at least one of a shape and a size of the detected target area and project the reconfigured virtual UI screen onto the detected target area, see fig. 6A, outline of area where the virtual image is displayed), wherein the virtual content is displayed with a second color selected based on a color contrasting with the first color of the surface of the object; and the detected light incident on the surface of the object (col. 7, lines 20-23, lines 42-44, note that the processor 130 provides visual feedback onto a virtual UI screen according to a user touch interaction with respect to the virtual UI screen. For example, the processor 130 may change a color of or highlight a virtual UI element touched by the user to be distinguishable on the virtual UI screen from a color and the processor 130 may be used to adjust the color, light, shade, projection direction, and the like of the projected image according to a user command).
At the time of filing of the invention, it would have been obvious to a person of ordinary skilled in the art to disclose detecting a first color of the surface of the object; detecting light incident on the surface of the object; and providing a view of the physical environment with the virtual content positioned at the virtual content location and within an outline of the surface of the object, wherein the virtual content is displayed with a second color selected based on a color contrasting with the first color of the surface of the object; and the detected light incident on the surface of the object. The suggestion/motivation for doing so would have been in order to automatically and easily detect an image projection area onto which to project an image (col. 1, lines 55-57). Therefore, it would have been obvious to combine Marcolina with Woo to obtain the invention as specified in claim 1.

(2) regarding claim 3:
Marcolina further disclosed the method of claim 1, wherein providing the view of the physical environment and the virtual content comprises providing a computer-generated-reality (CGR) environment to the user (para. [0158], note that the VR/AR environment manager 226 can generate for display the virtual objects automatically or in response to trigger events).

(3) regarding claim 5:
Marcolina further disclosed the method of claim 1, wherein detecting the location of the surface of the object comprises detecting a hand of the user in the image, and (para. [0216], note that sensors and projectors are oriented toward a region of interest 112, that can include at least a portion of a surface 116, or free space 112 in which an object of interest 114 (in this example, a hand) moves along the indicated path 118).
Marcolina disclosed most of the subject matter as described above except for specifically teaching wherein providing the view of the physical environment with the virtual content positioned at the virtual content location and within the outline of the surface of the object comprises displaying the virtual content at the virtual content location within an outline of the hand.
However, Woo disclosed wherein providing the view of the physical environment with the virtual content positioned at the virtual content location and within the outline of the surface of the object comprises displaying the virtual content at the virtual content location within an outline of the hand (col. 6, lines 50-53, note that the processor 130 may reconfigure a displayed virtual UI screen based on at least one of a shape and a size of the detected target area and project the reconfigured virtual UI screen onto the detected target area, see fig. 6A, outline of area where the virtual image is displayed). 
At the time of filing of the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein providing the view of the physical environment with the virtual content positioned at the virtual content location and within the outline of the surface of the object comprises displaying the virtual content at the virtual content location within an outline of the hand. The suggestion/motivation for doing so would have been in order to automatically and easily detect an image projection area onto which to project an image (col. 1, lines 55-57). Therefore, it would have been obvious to combine Marcolina with Woo to obtain the invention as specified in claim 5.

(4) regarding claim 7:
Marcolina further disclosed the method of claim 5, further comprising: increasing a size of the virtual content in accordance with a determination that the hand is moved closer to the electronic device; or decreasing the size of the virtual content in accordance with a determination that the hand is moved farther away from the electronic device (para. [0048], note that while sensing continuing pinching actions of both the first and second hands, and rendering a new virtual object between the first and second pinch force images, responsive to the increased separation distance, wherein at least a size of the new virtual object is responsive to the separation distance).

(5) regarding claim 8:
Marcolina further disclosed the method of claim 5, wherein displaying the virtual content comprises initializing the virtual content display based on detecting the location of the surface of the object (para. [0349], note that at action 3050, the first and second positions of the hand are transformed into the common reference frame. The common reference frame has a fixed point of reference and an initial orientation of axes).

(6) regarding claim 9:
Marcolina further disclosed the method of claim 1, wherein detecting the location of the surface of the object comprises: detecting a hand of the user in the image (para. [0147], note that motion information of a user body portion can be determined based at least in part upon sensory information received from cameras 102); determining a position of the hand in the physical environment (para. [0147], note that motion sensors and/or other types of sensors coupled to a motion-capture system to monitor motions within a real environment); identifying a plane based on the hand, wherein the plane is substantially orthogonal to a gaze direction toward the hand (para. [0216], note that sensors and projectors are oriented toward a region of interest 112, that can include at least a portion of a surface 116, or free space 112 in which an object of interest 114 (in this example, a hand) moves along the indicated path 118); and setting the virtual content location on the plane, wherein providing the view of the physical environment and the virtual content positioned at the virtual content location comprises displaying the virtual content at the virtual content location in front of the hand (para. [0147], note that the virtual device experience can be augmented in some implementations by the addition of haptic, audio and/or other sensory information projectors. For example, with reference to FIG. 8, optional video projection mechanism 804 can project an image of a page (e.g., virtual device 801) from a virtual book object superimposed upon a desk (e.g., surface portion 116) of a user; thereby creating a virtual device experience of reading an actual book).

(7) regarding claim 10:
Marcolina further disclosed the method of claim 1, wherein the virtual content location is a portion of the surface of the object satisfying a predetermined criteria (para. [0135], note that the mapping is based on intersections with or projections onto a (virtual) plane defined relative to the camera, under the assumption that the HMD interface is located within that plane (which is correct, at least approximately, if the camera is correctly aligned relative to the screen), whereas, in other implementations, the screen location relative to the camera is established via explicit calibration (e.g., based on camera images including the screen).).

(8) regarding claim 11:
Marcolina further disclosed the method of claim 1, further comprising: detecting a first gesture as a first trigger to initiate provision of the virtual content at the virtual content location (para. [0136], note that the position, orientation, and/or motion of control object(s) (e.g., a user's finger(s), thumb, etc.; a suitable hand-held pointing device such as a stylus, wand, or some other control object; portions and/or combinations thereof) are tracked relative to the virtual environment to facilitate determining whether an intended free-form in-air gesture has occurred); and detecting a second gesture is a second trigger to terminate provision of the virtual content at the virtual content location (para. [0136], note that Free-form in-air gestures can include engaging with a virtual control (e.g., selecting a button or switch), disengaging with a virtual control (e.g., releasing a button or switch), motions that do not involve engagement with any virtual control (e.g., motion that is tracked by the system, possibly followed by a cursor, and/or a single object in an application or the like), environmental interactions (i.e., gestures to direct an environment rather than a specific control, such as scroll up/down), special-purpose gestures (e.g., brighten/darken screen, volume control, etc.)).

(9) regarding claim 12:
Marcolina further disclosed the method of claim 1, wherein detecting the location of the surface of the object comprises tracking the surface of the object with respect to the electronic device (para. [0155], note that path analysis module 224 can track and predict object movements in 3D based on information obtained via the cameras. Some implementations will include a Virtual Reality (VR)/Augmented Reality (AR) environment manager 226 that provides integration of virtual objects reflecting real objects (e.g., hand 114) as well as synthesized objects 116 for presentation to user of device 101 via presentation interface 120 to provide a personal virtual experience).

(10) regarding claim 13:
Marcolina further disclosed the method of claim 12, wherein tracking the surface of the object with respect to the electronic device comprises: 
using sensors to implement simultaneous localization and mapping of the object (para. [0228], note that object position tracking is supplemented by measuring a time difference of arrival (TDOA) of audio signals at the contact vibrational sensors and mapping surface locations that satisfy the TDOA);
using a depth camera and fitting a preset model of the object to the detected depth (para. [0196], note that the world model can include representations of object portions (e.g. objects, edges of objects, prominent vortices) and potentially depth information when available from a depth sensor, depth camera or the like); and estimating a shape, orientation, and position of the object using the depth camera, 2D cameras stereoscopically or monoscopically a structured light camera, a thermal camera or an event (para. [0316], note that the capabilities of cameras 2502, 2504 are not critical to the technology disclosed, and the cameras can vary as to frame rate, image resolution (e.g., pixels per image), color or intensity resolution (e.g., number of bits of intensity data per pixel), focal length of lenses, depth of field, etc.).

(11) regarding claim 14:
Marcolina further disclosed the method of claim 1, wherein the virtual content comprises text, image, or video content (para. [0147], note that optional video projection mechanism 804 can project an image of a page (e.g., virtual device 801) from a virtual book object superimposed upon a desk (e.g., surface portion 116) of a user; thereby creating a virtual device experience of reading an actual book, or an electronic book on a physical e-reader).

(12) regarding claim 15:
Marcolina further disclosed the method of claim 1, wherein the virtual content is selected based on the physical environment (para. [0158], note that the software can be programmed to recognize a smart phone or other item from a video stream of a book. The software then superimposes the virtual object in place of the smart phone device. Each unique real world marker can correspond to a different virtual object, or a quality of a virtual object (e.g. the control's color, texture, opacity, adhesiveness, etc.) or both the virtual object itself and all (or a subset) of the qualities of the virtual object).

(13) regarding claim 17:
Marcolina further disclosed the method of claim 1, wherein the virtual content is augmented content from the image (para. [0249], note that virtual objects can include text, images).

(14) regarding claim 20:
Marcolina disclosed most of the subject matter as described above except for specifically teaching determining, based on detecting the location of the surface of the object, the outline of the surface of the object.
However, Woo disclosed determining, based on detecting the location of the surface of the object, the outline of the surface of the object (col. 6, lines 50-53, note that the processor 130 may reconfigure a displayed virtual UI screen based on at least one of a shape and a size of the detected target area and project the reconfigured virtual UI screen onto the detected target area, see fig. 6A, outline of area where the virtual image is displayed). 
At the time of filing of the invention, it would have been obvious to a person of ordinary skilled in the art to disclose determining, based on detecting the location of the surface of the object, the outline of the surface of the object. The suggestion/motivation for doing so would have been in order to automatically and easily detect an image projection area onto which to project an image (col. 1, lines 55-57). Therefore, it would have been obvious to combine Marcolina with Woo to obtain the invention as specified in claim 20.

(15) regarding claim 22:
Marcolina disclosed most of the subject matter as described above except for specifically teaching based on user manipulation of the virtual content, ceasing displaying of the virtual content at the virtual content location; and re-displaying the virtual content at a new virtual content location corresponding to a portion of the body of the user associated with the user manipulation.
However, Woo disclosed based on user manipulation of the virtual content, ceasing displaying of the virtual content at the virtual content location (FIG. 5A, a partial area of a body area that is detected by the wearable device 100 may be determined as appropriate for a characteristic of a UI screen, and an image may be projected using the corresponding partial body area); and re-displaying the virtual content at a new virtual content location corresponding to a portion of the body of the user associated with the user manipulation (FIG. 5B, if a plurality of body areas are detected by the wearable device 100, one of the plurality of body areas onto which an image corresponding to a UI screen is to be projected may be determined and provided based on a characteristic of the UI screen. In the example shown in FIG. 5B, a hand area and a back of an arm area of a user are each detected as potential areas for projecting a virtual UI screen. Accordingly, the UI screen may be provided to the back of the arm area in a shape and size that corresponds to a shape and a size of the back of the arm.).
At the time of filing of the invention, it would have been obvious to a person of ordinary skilled in the art to disclose based on user manipulation of the virtual content, ceasing displaying of the virtual content at the virtual content location; and re-displaying the virtual content at a new virtual content location corresponding to a portion of the body of the user associated with the user manipulation. The suggestion/motivation for doing so would have been in order to automatically and easily detect an image projection area onto which to project an image (col. 1, lines 55-57). Therefore, it would have been obvious to combine Marcolina with Woo to obtain the invention as specified in claim 22.

The proposed rejection of Marcolina and Davis, as explained in claim 1, renders obvious the system (fig. 1) claim 18 and the non-transitory computer-readable medium (para. [0405]) claim 19 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 18-19.

Allowable Subject Matter
Claims 2, 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “wherein the electronic device is an optical see-through head mounted display, wherein the second color is further selected based on a color of the optical see-through head mounted display, wherein the first color of the surface of the object comprising a color of the hand and wherein the second color is further selected based on a color of the wearable display, and wherein the proving the view of the physical environment with the virtual content comprises displaying the virtual content with a shadow consistent with a position of a light source in the physical environment”, as recited in claims 2, 6 and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rafii et al. (US Patent Number 9,310,891 B2) disclosed user wearable eye glasses include a pair of two-dimensional cameras that optically acquire information for user gestures made with an unadorned user object in an interaction zone responsive to viewing displayed imagery, with which the user can interact.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674